Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 07/04/2019 and 01/22/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
Drawings Objections
Claimed Features
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, in Claim 6 the “wherein in the flow direction of the fluid, the swirl measuring device is arranged first, and the swirl control device is arranged downstream” must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Claim Objections
35 USC § 112(f) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 4
First, claim 4 recites “a swirl measuring device” without providing sufficient structure to perform the claimed function.  Further, the Specification does not discloses a structure associated with claimed function. 
Second, claim 4 recites “a swirl control device” without providing sufficient structure to perform the claimed function.  Further, the Specification does not discloses a structure associated with claimed function.
  
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 4-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capon et al. (EP0764833).
Claim 4
Regarding Claim 4, Fischer discloses [a] device comprising 
a swirl measuring device (Para [0026] and 18, 19, 20)), 

an evaluation and encoder unit (21), wherein the swirl measuring device and the swirl control device are provided at predetermined positions of a pipeline, and wherein the pipeline contains fluid having a flow direction (Fig. 1);
wherein, the swirl measuring device measures present swirl of the fluid and transmits present swirl data to the evaluation and encoder unit (Fig. 1, Para [0026] and 18, 19, 20)), wherein present swirl data is compared in the evaluation and encoder unit with a desired swirl associated for the fluid at the position of the swirl measuring device;
wherein, in presence of differences between the measured actual swirl data and the desired swirl (Para [0028]), a corrective value is determined by the evaluation and encoder unit, and wherein the swirl control device corresponds with the evaluation and encoder unit; and,
wherein the swirl control device adapts swirl of the fluid to the predetermined desired swirl in accordance with the determined corrective value.
Claim 5
Regarding Claim 5, Fischer discloses [t]he device according to claim 4, wherein swirl of the fluid flowing in the pipeline is controlled by the device (Para [0028])

Claim 7
Regarding Claim 7, Fischer discloses [t]he device according to claim 6, wherein actual swirl of the fluid is identified at an early point in time, and intended swirl of the fluid, according to the predetermined desired swirl, is achieved upstream of an inlet into flow zones of the pipeline (Fig. 1).

Claim 8
Regarding Claim 8, Fischer discloses [t]he device according to claim 4, wherein in the flow direction of the fluid, the swirl control device is arranged first, and the swirl measuring device is arranged downstream (Fig. 1).

Claim 9
Regarding Claim 9, Fischer discloses [t]he device according to claim 8, wherein actual swirl of the fluid is monitored (Para [0026]).

Claim 10
Regarding Claim 10, Fischer discloses [t]he device according to claim 9, wherein the actual swirl of the fluid is maintained according to the predetermined desired swirl (Para [0028]).

Claim 11
Regarding Claim 11, Fischer discloses [t]he device according to claim 4, wherein the pipeline is a charge-air line (Fig. 1).

Claim 15
Regarding Claim 15, Fischer discloses [t]he device according to claim 4, wherein the evaluation and encoder unit is an electronic evaluation and encoder unit (21).


Allowable Subject Matter
Claims 6 and 12-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, April 29, 2021